UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-0 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: October 31 , 2012 Item 1: Schedule of Investments Precious Metals and Mining Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Common Stocks (98.2%) Australia (30.3%) 1 OZ Minerals Ltd. 19,000,000 161,216 1 Medusa Mining Ltd. 25,250,000 160,838 1 Resolute Mining Ltd. 59,000,000 117,766 Iluka Resources Ltd. 11,250,000 115,395 *,1 St. Barbara Ltd. 51,000,000 100,732 *,^,1 Aquila Resources Ltd. 35,665,000 99,277 *,^,1 Cudeco Ltd. 18,500,000 89,683 *,1 Discovery Metals Ltd. 36,900,000 66,095 *,1 Ivanhoe Australia Ltd. 29,133,659 26,438 *,^,1 Galaxy Resources Ltd. 43,893,638 22,923 *,1 Equatorial Resources Ltd. 10,082,288 18,576 * Papillon Resources Ltd. 7,500,000 14,402 1 Panoramic Resources Ltd. 22,200,000 14,346 *,1 Reed Resources Ltd. 76,166,667 14,236 *,1 Glory Resources Ltd. 33,500,000 10,402 *,1 Apex Minerals NL 43,779,166 3,497 *,^ Gindalbie Metals Ltd. 8,000,000 2,856 *,1 Kumarina Resources Ltd. 9,300,000 1,016 *,1 Speewah Metals Ltd. 13,500,000 727 *,1 Drummond Gold Ltd. 35,000,000 254 * Zambezi Resources Ltd. 4,895,833 18 Belgium (4.8%) Umicore SA 3,250,000 167,014 Canada (24.9%) Potash Corp. of Saskatchewan Inc. 5,200,000 209,041 1 Nevsun Resources Ltd. 38,500,000 182,333 1 Centerra Gold Inc. 15,000,000 170,163 *,1 Harry Winston Diamond Corp. 11,700,000 167,871 * Alacer Gold Corp. 9,950,000 54,594 Eldorado Gold Corp. 1,900,000 28,079 Barrick Gold Corp. 450,000 18,198 *,^ Belo Sun Mining Corp. 10,697,600 14,460 SEMAFO Inc. 1,000,000 4,005 * Bear Creek Mining Corp. 750,000 2,658 *,^ NovaCopper Inc. 870,309 1,924 * Lake Shore Gold Corp. 1,000,000 801 * Claude Resources Inc. 400,000 288 France (4.7%) Imerys SA 2,848,559 160,254 Germany (6.4%) K+S AG 4,650,000 220,387 Indonesia (0.1%) Vale Indonesia Tbk 6,500,000 1,814 Ireland (0.2%) * Kenmare Resources plc 13,627,035 8,680 Papua New Guinea (0.0%) * Bougainville Copper Ltd. 2,000,000 1,410 Russia (1.3%) Uralkali OJSC GDR 1,150,000 45,209 United Kingdom (11.8%) 1 Hochschild Mining plc 40,500,000 323,797 Petropavlovsk plc 9,250,000 60,394 Rio Tinto plc 400,000 19,983 United States (13.7%) Newmont Mining Corp. 5,100,000 278,205 1 AMCOL International Corp. 3,080,000 97,266 Mosaic Co. 1,800,000 94,212 Total Common Stocks (Cost $3,392,131) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 3,154 Total Precious Metals (Cost $1,212) Coupon Temporary Cash Investment (2.4%) Money Market Fund (2.4%) 2,3 Vanguard Market Liquidity Fund (Cost $82,335) 0.167% 82,334,587 82,335 Total Investments (100.7%) (Cost $3,475,678) Other Assets and Liabilities-Net (-0.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,427,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $14,307,000 of collateral received for securities on loan. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Precious Metals and Mining Fund quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North America 1,324,098 — — Common Stocks—Other — 2,049,635 — Precious Metals 3,154 — — Temporary Cash Investments 82,335 — — Total 1,409,587 2,049,635 — D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Precious Metals and Mining Fund Current Period Transactions Proceeds Jan. 31, 2012 from Oct. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alacer Gold Corp. 239,924 — 99,514 — NA 1 AMCOL International Corp. 87,965 — — 1,725 97,266 Apex Minerals NL 3,979 5,911 — — 3,497 Aquila Resources Ltd. 211,654 9,788 — — 99,277 Centerra Gold Inc. 375,144 — 46,850 1,229 170,163 Cudeco Ltd. 55,382 15,787 — — 89,683 Discovery Metals Ltd. 40,996 48,865 22,786 — 66,095 Drummond Gold Ltd. 929 — — — 254 Equatorial Resources Ltd. 15,509 9,630 — — 18,576 Galaxy Resources Ltd. 24,581 36,152 — — 22,923 Glory Resources Ltd. 8,711 — — — 10,402 Harry Winston Diamond Corp. 111,135 30,681 — — 167,871 Hochschild Mining plc 315,742 — — 2,417 323,797 Ivanhoe Australia Ltd. NA 2 12,387 — — 26,438 Kumarina Resources Ltd. 2,567 — — — 1,016 Medusa Mining Ltd. 144,972 — — 1,564 160,838 Minefinders Corp. 172,996 — 27,650 — NA 3 Nevsun Resources Ltd. 253,032 — — 1,666 182,333 NovaGold Resources Inc. 219,420 — 165,773 133 — OZ Minerals Ltd. 199,102 36,806 19,499 7,620 161,216 Panoramic Resources Ltd. 27,580 1,501 — 413 14,346 Reed Resources Ltd. 9,921 10,266 — — 14,236 Resolute Mining Ltd. 112,781 14,264 — 2,851 117,766 SEMAFO Inc. 98,225 — 69,032 25 NA 1 Speewah Metals Ltd. 3,430 — — — 727 St. Barbara Ltd. 126,529 — — — 100,732 2,862,206 19,643 1,849,452 1 Not applicable — At October 31, 2012, the security was still held, but the issuer was no longer an affiliated company of the fund. 2 Not applicable — At January 31, 2012, the issuer was not an affiliated company of the fund. 3 Not applicable — In March 2012, Minefinders Corp. merged into Pan American Silver Corp. At October 31, 2012, the security was no longer held in the fund. E. At October 31, 2012, the cost of investment securities for tax purposes was $3,699,151,000. Net unrealized depreciation of investment securities for tax purposes was $239,929,000, consisting of unrealized gains of $343,577,000 on securities that had risen in value since their purchase and $583,506,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Common Stocks (93.7%) United States (71.4%) Biotechnology (8.3%) Amgen Inc. 11,758,355 1,017,627 * Gilead Sciences Inc. 3,982,100 267,438 * Biogen Idec Inc. 1,570,000 217,005 * Vertex Pharmaceuticals Inc. 2,243,700 108,236 * Onyx Pharmaceuticals Inc. 1,022,700 80,139 * Regeneron Pharmaceuticals Inc. 522,200 74,309 * United Therapeutics Corp. 1,587,000 72,478 * Cubist Pharmaceuticals Inc. 1,323,142 56,763 * Ironwood Pharmaceuticals Inc. Class A 2,000,000 23,260 * Alkermes plc 837,400 15,517 Chemicals (1.0%) Sigma-Aldrich Corp. 3,380,000 237,073 Food & Staples Retailing (1.7%) Walgreen Co. 10,844,700 382,059 CVS Caremark Corp. 300,000 13,920 Food Products (0.1%) *,^ Green Mountain Coffee Roasters Inc. 1,240,000 29,959 Health Care Equipment & Supplies (8.9%) Medtronic Inc. 10,901,100 453,268 St. Jude Medical Inc. 9,110,900 348,583 * Boston Scientific Corp. 46,800,000 240,552 Baxter International Inc. 3,800,000 237,994 Becton Dickinson and Co. 3,102,500 234,797 Zimmer Holdings Inc. 2,400,000 154,104 * CareFusion Corp. 4,734,654 125,752 Covidien plc 2,150,000 118,143 DENTSPLY International Inc. 2,485,400 91,562 STERIS Corp. 803,083 28,598 * NuVasive Inc. 1,628,303 23,480 Health Care Providers & Services (22.4%) UnitedHealth Group Inc. 18,785,100 1,051,966 McKesson Corp. 8,989,900 838,847 Humana Inc. 6,510,094 483,505 WellPoint Inc. 7,702,400 472,003 Cigna Corp. 7,710,600 393,241 Quest Diagnostics Inc. 6,485,400 374,337 1 Coventry Health Care Inc. 8,227,500 359,048 Cardinal Health Inc. 6,236,708 256,516 * Laboratory Corp. of America Holdings 2,681,360 227,192 Universal Health Services Inc. Class B 4,020,800 166,421 *,1 Health Management Associates Inc. Class A 15,656,900 114,295 Aetna Inc. 2,450,000 107,065 HCA Holdings Inc. 3,400,000 96,594 Owens & Minor Inc. 3,000,000 85,410 * Health Net Inc. 3,863,458 83,142 * Tenet Healthcare Corp. 1,400,000 33,040 * Vanguard Health Systems Inc. 2,556,780 24,750 * DaVita HealthCare Partners Inc. 154,600 17,395 * WellCare Health Plans Inc. 349,000 16,612 * HealthSouth Corp. 386,000 8,542 Health Care Technology (2.0%) * Cerner Corp. 5,700,000 434,283 * Allscripts Healthcare Solutions Inc. 2,439,400 31,517 Life Sciences Tools & Services (0.4%) * PAREXEL International Corp. 2,690,400 82,568 Agilent Technologies Inc. 500,000 17,995 Machinery (0.1%) Pall Corp. 374,600 23,585 Pharmaceuticals (26.5%) Merck & Co. Inc. 35,390,648 1,614,875 Pfizer Inc. 37,383,888 929,737 *,1 Forest Laboratories Inc. 25,903,000 873,190 Abbott Laboratories 12,100,000 792,792 Eli Lilly & Co. 15,364,300 747,166 Bristol-Myers Squibb Co. 12,003,061 399,102 Johnson & Johnson 4,500,000 318,690 Perrigo Co. 1,959,100 225,316 * Watson Pharmaceuticals Inc. 1,600,000 137,520 * Salix Pharmaceuticals Ltd. 1,754,300 68,488 * Hospira Inc. 1,795,070 55,091 Total United States International (22.3%) Belgium (1.5%) UCB SA 5,821,811 340,040 France (0.4%) Sanofi 671,976 59,018 Ipsen SA 1,386,698 35,823 Germany (1.0%) Bayer AG 2,194,656 191,360 Fresenius Medical Care AG & Co. KGaA 611,950 42,999 Ireland (0.4%) * Elan Corp. plc ADR 9,534,600 102,974 Israel (1.6%) Teva Pharmaceutical Industries Ltd. ADR 9,130,000 369,035 Japan (8.2%) Astellas Pharma Inc. 14,365,700 714,515 Takeda Pharmaceutical Co. Ltd. 5,599,900 260,288 Eisai Co. Ltd. 5,793,700 257,771 Shionogi & Co. Ltd. 12,066,234 200,323 Daiichi Sankyo Co. Ltd. 13,001,500 199,002 Chugai Pharmaceutical Co. Ltd. 5,621,700 113,903 Mitsubishi Tanabe Pharma Corp. 7,100,000 102,344 Ono Pharmaceutical Co. Ltd. 960,000 57,964 Norway (0.1%) * Algeta ASA 565,247 15,203 Switzerland (5.8%) Roche Holding AG 4,273,977 823,276 Novartis AG 4,969,880 299,687 Roche Holding AG (Bearer) 664,320 131,825 Novartis AG ADR 1,461,400 88,356 Actelion Ltd. 200,000 9,653 United Kingdom (3.3%) AstraZeneca plc 13,881,500 643,756 GlaxoSmithKline plc ADR 2,742,381 123,133 Total International Total Common Stocks (Cost $12,757,608) Market Value Coupon Shares ($000) Temporary Cash Investments (6.4%) Money Market Fund (0.0%) 2,3 Vanguard Market Liquidity Fund 0.167% 8,352,500 8,353 Face Maturity Amount Date ($000) Repurchase Agreements (4.6%) Bank of America Securities, LLC (Dated 10/31/12, Repurchase Value $427,904,000, collateralized by Federal Home Loan Mortgage Corp. 3.063%- 4.000%, 06/01/42-09/01/42 and Federal National Mortgage Assn. 3.000%-6.000%, 05/01/25-11/01/42) 0.330% 11/1/12 427,900 427,900 BNP Paribas Securities Corp. (Dated 10/31/12, Repurchase Value $101,201,000, collateralized by Federal National Mortgage Assn. 2.500%, 10/01/27 and Government National Mortgage Assn. 4.500%, 05/15/41) 0.300% 11/1/12 101,200 101,200 HSBC Bank USA (Dated 10/31/12, Repurchase Value $225,902,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%- 3.500%, 06/01/42-10/01/42) 0.320% 11/1/12 225,900 225,900 Morgan Stanley & Co., Inc. (Dated 10/31/12, Repurchase Value $274,603,000, collateralized by Federal National Mortgage Assn. 3.500%-5.500%, 09/01/25-11/01/42) 0.350% 11/1/12 274,600 274,600 UBS Securities LLC (Dated 10/31/12, Repurchase Value $32,400,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 09/01/26) 0.300% 11/1/12 32,400 32,400 U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.083% 11/1/12 5,501 5,501 United States Treasury Bill 0.115% 1/31/13 5,501 5,499 Commercial Paper (1.7%) General Electric Capital Corp. 0.270% 1/8/13 200,000 199,908 General Electric Capital Corp. CP 0.200% 3/5/13 200,000 199,834 Total Temporary Cash Investments (Cost $1,481,113) Total Investments (100.1%) (Cost $14,238,721) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,072,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $8,353,000 of collateral received for securities on loan. ADR—American Depositary Receipt. CP—Commercial Paper. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Health Care Fund B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks— U.S. 16,614,452 — — Common Stocks— International 683,497 4,498,751 — Temporary Cash Investments 8,353 1,472,742 — Forward Currency Contracts—Assets — 2,098 — Total 17,306,302 5,973,591 — E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Health Care Fund Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At October 31, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Bank of America NA 11/16/12 USD 238,660 JPY 19,062,436 2,098 JPY—Japanese yen. USD—U.S. dollar. At October 31, 2012, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. F. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds October 31, Jan. 31, 2012 from 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Coventry Health Care Inc. 256,422 3,041 15,038 3,135 359,048 Forest Laboratories Inc. 823,198 — — — 873,190 Health Management Associates Inc. 99,720 665 — — 114,295 Class A Health Net Inc. 174,112 — 37,048 — N/A 1 1,353,452 1,346,533 1 Not applicable — At October 31, 2012, the security was still held, but the issuer was no longer an affiliated company of the fund. G. At October 31, 2012, the cost of investment securities for tax purposes was $14,262,187,000. Net unrealized appreciation of investment securities for tax purposes was $9,015,608,000, consisting of unrealized gains of $9,467,106,000 on securities that had risen in value since their purchase and $451,498,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Common Stocks (96.2%) 1 United States (55.9%) Energy Equipment & Services (9.0%) Schlumberger Ltd. 3,672,214 255,329 Baker Hughes Inc. 5,183,970 217,571 Halliburton Co. 5,194,632 167,735 National Oilwell Varco Inc. 1,323,486 97,541 * SEACOR Holdings Inc. 892,198 78,255 Bristow Group Inc. 1,196,035 59,706 * Weatherford International Ltd. 5,257,250 59,407 * Superior Energy Services Inc. 2,650,315 53,881 Transocean Ltd. 1,058,402 48,358 Noble Corp. 986,315 37,224 Diamond Offshore Drilling Inc. 35,800 2,479 Helmerich & Payne Inc. 50,900 2,433 * Nabors Industries Ltd. 36,200 488 Exchange-Traded Fund (0.6%) ^,2 Vanguard Energy ETF 663,000 69,058 Oil, Gas & Consumable Fuels (46.3%) Exxon Mobil Corp. 11,876,019 1,082,737 Chevron Corp. 5,590,725 616,154 Occidental Petroleum Corp. 4,937,001 389,826 CONSOL Energy Inc. 8,297,520 291,741 Anadarko Petroleum Corp. 3,524,000 242,486 Cabot Oil & Gas Corp. 4,606,662 216,421 EOG Resources Inc. 1,728,966 201,407 Devon Energy Corp. 3,160,705 183,985 * Southwestern Energy Co. 4,723,605 163,909 Range Resources Corp. 2,265,890 148,099 ConocoPhillips 2,542,169 147,064 Noble Energy Inc. 1,534,444 145,787 * Denbury Resources Inc. 9,277,114 142,218 Valero Energy Corp. 4,689,709 136,470 Apache Corp. 1,616,335 133,752 EQT Corp. 2,030,950 123,136 Marathon Petroleum Corp. 2,072,485 113,842 * WPX Energy Inc. 6,553,710 111,020 Hess Corp. 1,896,774 99,125 Pioneer Natural Resources Co. 842,730 89,034 Phillips 66 1,645,504 77,602 Chesapeake Energy Corp. 3,535,307 71,625 Marathon Oil Corp. 2,004,641 60,259 *,^ Ultra Petroleum Corp. 2,589,816 59,074 Peabody Energy Corp. 2,089,500 58,297 * Cobalt International Energy Inc. 2,800,747 58,284 Kinder Morgan Inc. 1,642,831 57,023 QEP Resources Inc. 1,908,479 55,346 * Whiting Petroleum Corp. 1,288,640 54,149 * Plains Exploration & Production Co. 1,412,700 50,377 * Newfield Exploration Co. 1,726,803 46,831 * Gran Tierra Energy Inc. 6,791,100 34,202 Energen Corp. 557,961 26,029 Murphy Oil Corp. 343,400 20,604 * Kosmos Energy Ltd. 1,765,010 20,086 * Laredo Petroleum Holdings Inc. 250,161 5,076 HollyFrontier Corp. 70,500 2,723 * Continental Resources Inc. 13,700 984 Williams Cos. Inc. 17,200 602 Spectra Energy Corp. 12,500 361 Total United States International (40.3%) Argentina (0.3%) YPF SA ADR 2,948,600 32,936 Australia (0.3%) Oil Search Ltd. 3,897,262 30,031 Caltex Australia Ltd. 134,227 2,372 Woodside Petroleum Ltd. 21,393 763 Austria (0.0%) OMV AG 72,993 2,671 Brazil (1.4%) Petroleo Brasileiro SA ADR 7,364,870 156,209 * OGX Petroleo e Gas Participacoes SA 4,205,100 9,752 Petroleo Brasileiro SA Prior Pfd. 385,244 3,945 Petroleo Brasileiro SA 252,132 2,669 Petroleo Brasileiro SA ADR Type A 4,150 85 Canada (11.1%) Canadian Natural Resources Ltd. 6,741,738 203,601 Suncor Energy Inc. 5,675,122 190,798 Encana Corp. 7,784,145 175,532 Cenovus Energy Inc. 4,532,980 160,060 Progress Energy Resources Corp. 4,665,650 93,990 TransCanada Corp. 1,759,516 79,224 * Celtic Exploration Ltd. 2,554,600 66,707 Canadian Oil Sands Ltd. 2,879,280 61,285 * Tourmaline Oil Corp. 1,725,300 57,006 Cameco Corp. 2,622,000 50,736 Pacific Rubiales Energy Corp. 2,094,400 49,259 Penn West Petroleum Ltd. 3,100,121 40,271 Nexen Inc. 818,300 19,541 * Athabasca Oil Corp. 1,519,900 18,399 Petrominerales Ltd. 2,260,180 18,127 * MEG Energy Corp. 274,017 10,009 Suncor Energy Inc. 235,234 7,895 Cenovus Energy Inc. 113,339 3,998 Encana Corp. 163,800 3,690 Husky Energy Inc. 105,900 2,868 Crescent Point Energy Corp. 68,585 2,850 Canadian Natural Resources Ltd. 65,078 1,961 Enbridge Inc. 40,950 1,629 Crescent Point Energy Corp. 29,200 1,213 China (2.3%) PetroChina Co. Ltd. ADR 952,160 129,265 Beijing Enterprises Holdings Ltd. 12,399,790 79,927 China Shenhua Energy Co. Ltd. 11,806,000 50,024 CNOOC Ltd. 2,962,717 6,097 China Petroleum & Chemical Corp. 3,892,000 4,102 PetroChina Co. Ltd. 2,150,000 2,918 China Oilfield Services Ltd. 1,274,000 2,404 Kunlun Energy Co. Ltd. 582,000 1,077 France (2.9%) ^ Total SA ADR 6,512,810 328,246 Total SA 281,392 14,174 * Cie Generale de Geophysique - Veritas 63,223 2,058 Technip SA 1,183 133 Hungary (0.0%) MOL Hungarian Oil and Gas plc 27,913 2,428 India (0.8%) Reliance Industries Ltd. 5,809,210 86,680 Oil & Natural Gas Corp. Ltd. 444,511 2,214 * Cairn India Ltd. 322,307 2,011 Italy (2.2%) Eni SPA ADR 5,078,750 233,064 Eni SPA 1,197,209 27,549 Tenaris SA 81,113 1,521 Japan (1.6%) Inpex Corp. 28,863 164,428 JX Holdings Inc. 5,404,900 28,787 Japan Petroleum Exploration Co. 47,600 1,792 Netherlands (0.0%) * SBM Offshore NV 118,965 1,557 Norway (1.0%) Statoil ASA ADR 4,043,080 99,258 Statoil ASA 199,383 4,910 ^ Nordic American Tankers Ltd. 537,284 4,513 Seadrill Ltd. 85,926 3,482 Aker Solutions ASA 123,103 2,426 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 173,792 2,382 * Grupa Lotos SA 94,281 996 Portugal (0.5%) Galp Energia SGPS SA 3,356,250 53,727 Russia (2.7%) Gazprom OAO ADR 16,994,690 156,096 Rosneft OAO GDR 10,744,835 79,837 Lukoil OAO ADR 1,083,360 65,747 Lukoil OAO ADR 89,143 5,410 Tatneft OAO ADR 75,220 2,925 AK Transneft OAO Prior Pfd. 1,226 2,457 Surgutneftegas OAO ADR 179,780 1,573 TMK OAO GDR 100,333 1,490 Surgutneftegas OAO Prior Pfd. 2,250,000 1,392 Gazprom OAO 124,674 577 South Africa (0.0%) Sasol Ltd. 21,200 903 South Korea (0.0%) SK Innovation Co. Ltd. 15,004 2,206 Spain (0.8%) Repsol SA 4,758,061 95,356 Thailand (0.0%) PTT PCL (Foreign) 265,500 2,745 PTT Exploration & Production PCL (Foreign) 21,500 116 United Kingdom (12.4%) Royal Dutch Shell plc ADR 6,926,160 474,303 BP plc ADR 10,813,380 463,786 BG Group plc 10,352,858 192,222 Royal Dutch Shell plc Class B 4,240,107 149,984 Ensco plc Class A 2,423,046 140,101 Royal Dutch Shell plc Class A 773,955 26,557 BP plc 2,421,323 17,292 * Genel Energy plc 1,288,081 16,904 Royal Dutch Shell plc Class A (Amsterdam Shares) 116,597 3,997 AMEC plc 127,701 2,191 Tullow Oil plc 20,375 463 Total International Total Common Stocks (Cost $7,789,461) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.167% 157,841,642 157,842 Face Maturity Amount Date ($000) Repurchase Agreements (2.7%) Deutsche Bank Securities, Inc. (Dated 10/31/12, Repurchase value 114,501,000, collateralized by Federal National Mortgage Assn. 2.500%-3.500%, 7/01/27-10/01/42) 0.350% 11/1/12 114,500 114,500 RBS Securities, Inc. (Dated 10/31/12, Repurchase Value $202,902,000, collateralized by U.S. Treasury Bond 0.750%-2.250%, 6/30/17- 7/31/18) 0.280% 11/1/12 202,900 202,900 U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.140% 11/28/12 3,500 3,499 5 United States Treasury Note/Bond 0.625% 12/31/12 6,100 6,105 Total Temporary Cash Investments (Cost $484,846) Total Investments (100.3%) (Cost $8,274,307) Other Assets and Liabilities-Net (-0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $17,072,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $17,862,000 of collateral received for securities on loan. 5 Securities with a value of $3,600,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. Energy Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Energy Fund The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—United States 6,687,212 — — Common Stocks—International 3,395,930 1,416,932 — Temporary Cash Investments 157,842 327,004 — Futures Contracts—Assets 1 8 — — Futures Contracts—Liabilities 1 (137) — — Total 10,240,855 1,743,936 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At October 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2012 1,838 129,285 (1,956) S&P 500 Index December 2012 34 11,958 (393) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At October 31, 2012, the cost of investment securities for tax purposes was $8,287,167,000. Net unrealized appreciation of investment securities for tax purposes was $3,697,753,000, consisting of unrealized gains of $4,049,344,000 on securities that had risen in value since their purchase and $351,591,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Real Estate Investment Trusts (99.5%) 1 Diversified REITs (7.3%) 2 Vornado Realty Trust 11,077,047 888,490 2 Liberty Property Trust 7,779,225 273,206 2 Duke Realty Corp. 17,664,956 255,789 2 Washington REIT 4,395,846 113,017 WP Carey Inc. 1,983,173 108,480 2 Lexington Realty Trust 10,209,912 96,892 2 PS Business Parks Inc. 1,284,990 82,407 American Assets Trust Inc. 2,213,396 60,138 2 Cousins Properties Inc. 6,212,293 52,245 2 Investors Real Estate Trust 5,711,717 48,093 2 First Potomac Realty Trust 3,378,357 40,236 2 Winthrop Realty Trust 1,972,507 21,579 2 CapLease Inc. 4,204,295 21,568 Industrial REITs (4.8%) 2 Prologis Inc. 30,523,611 1,046,655 2 DCT Industrial Trust Inc. 17,673,220 113,992 2 EastGroup Properties Inc. 1,887,395 98,258 *,2 First Industrial Realty Trust Inc. 6,190,467 82,643 2 Monmouth Real Estate Investment Corp. Class A 2,132,836 23,674 Office REITs (14.2%) 2 Boston Properties Inc. 9,932,466 1,055,821 2 Digital Realty Trust Inc. 7,973,559 489,816 2 SL Green Realty Corp. 5,990,939 451,118 2 Alexandria Real Estate Equities Inc. 4,116,206 289,905 2 Kilroy Realty Corp. 4,901,662 217,683 2 Douglas Emmett Inc. 8,794,476 206,231 2 Piedmont Office Realty Trust Inc. Class A 11,452,025 203,846 2 BioMed Realty Trust Inc. 10,220,520 195,417 2 Highwoods Properties Inc. 4,901,093 158,060 2 Mack-Cali Realty Corp. 5,822,247 151,320 2 Corporate Office Properties Trust 5,281,521 131,774 2 Brandywine Realty Trust 9,496,576 110,160 2 DuPont Fabros Technology Inc. 4,191,343 89,946 ^ Government Properties Income Trust 2,660,718 59,041 2 Franklin Street Properties Corp. 4,947,694 56,453 CommonWealth REIT 3,429,470 47,018 Hudson Pacific Properties Inc. 2,261,905 42,908 2 Coresite Realty Corp. 1,391,334 31,625 Parkway Properties Inc. 1,470,312 20,246 Residential REITs (17.6%) 2 Equity Residential 19,930,898 1,144,233 2 AvalonBay Communities Inc. 6,321,701 856,970 2 UDR Inc. 16,399,796 398,023 2 Essex Property Trust Inc. 2,334,694 350,204 2 Camden Property Trust 5,322,959 349,346 2 American Campus Communities Inc. 6,834,702 309,680 2 Apartment Investment & Management Co. Class A 9,559,884 255,153 2 BRE Properties Inc. 5,085,029 245,861 2 Home Properties Inc. 3,226,303 196,127 2 Mid-America Apartment Communities Inc. 2,714,129 175,631 2 Equity Lifestyle Properties Inc. 2,601,097 175,132 2 Post Properties Inc. 3,586,810 175,072 2 Colonial Properties Trust 5,536,550 119,756 2 Sun Communities Inc. 1,872,303 78,599 2 Education Realty Trust Inc. 7,342,171 77,313 2 Associated Estates Realty Corp. 3,225,998 48,358 2 Campus Crest Communities Inc. 2,490,967 27,625 Retail REITs (27.6%) 2 Simon Property Group Inc. 20,094,302 3,058,554 General Growth Properties Inc. 27,980,996 550,106 2 Kimco Realty Corp. 26,978,599 526,622 2 Macerich Co. 8,788,627 500,952 2 Federal Realty Investment Trust 4,237,388 456,917 ^,2 Realty Income Corp. 8,844,751 347,333 2 Taubman Centers Inc. 3,896,384 306,061 2 Regency Centers Corp. 5,962,237 286,307 DDR Corp. 14,970,811 229,952 2 National Retail Properties Inc. 7,095,095 224,773 2 CBL & Associates Properties Inc. 9,366,743 209,534 2 Weingarten Realty Investors 7,633,243 206,098 2 Tanger Factory Outlet Centers 6,141,167 193,262 2 Glimcher Realty Trust 9,243,716 98,630 2 Acadia Realty Trust 3,243,301 83,288 Equity One Inc. 3,803,614 79,495 Alexander's Inc. 135,350 60,090 2 Pennsylvania REIT 3,523,323 58,240 2 Inland Real Estate Corp. 5,903,922 48,235 ^,2 Retail Opportunity Investments Corp. 3,337,173 42,249 2 Ramco-Gershenson Properties Trust 3,045,568 39,471 2 Excel Trust Inc. 2,783,753 34,240 Saul Centers Inc. 775,533 33,557 ^,2 Getty Realty Corp. 1,770,783 32,423 Urstadt Biddle Properties Inc. Class A 1,485,683 28,139 2 Kite Realty Group Trust 4,793,566 26,221 2 Cedar Realty Trust Inc. 3,904,650 20,656 Rouse Properties Inc. 1,304,793 19,650 Urstadt Biddle Properties Inc. 69,255 1,276 Specialized REITs (28.0%) 2 Public Storage 9,664,096 1,339,734 2 HCP Inc. 30,025,261 1,330,119 2 Ventas Inc. 19,506,849 1,234,198 2 Health Care REIT Inc. 16,914,369 1,005,221 2 Host Hotels & Resorts Inc. 47,628,322 688,706 2 Extra Space Storage Inc. 6,541,445 225,614 Senior Housing Properties Trust 8,480,623 186,404 ^,2 Omega Healthcare Investors Inc. 7,014,495 160,912 2 Entertainment Properties Trust 3,104,283 137,985 Hospitality Properties Trust 5,891,524 136,212 2 LaSalle Hotel Properties 5,677,523 135,920 2 Healthcare Realty Trust Inc. 5,702,191 133,944 2 RLJ Lodging Trust 6,364,895 113,422 2 Sovran Self Storage Inc. 1,922,077 111,096 2 DiamondRock Hospitality Co. 12,456,847 105,634 2 Medical Properties Trust Inc. 8,986,396 103,164 2 CubeSmart 7,756,515 101,765 *,2 Sunstone Hotel Investors Inc. 8,991,187 88,833 2 National Health Investors Inc. 1,565,248 83,600 2 Pebblebrook Hotel Trust 3,759,545 79,778 2 LTC Properties Inc. 2,015,854 66,543 *,2 Strategic Hotels & Resorts Inc. 10,831,821 59,467 2 Sabra Health Care REIT Inc. 2,455,882 54,570 2 Hersha Hospitality Trust Class A 11,832,225 54,073 2 Chesapeake Lodging Trust 2,560,718 48,270 2 Universal Health Realty Income Trust 797,828 39,445 2 Ashford Hospitality Trust Inc. 4,291,142 36,861 *,2 FelCor Lodging Trust Inc. 7,822,620 34,420 2 Summit Hotel Properties Inc. 2,778,707 22,952 Total Real Estate Investment Trusts (Cost $24,171,818) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 3,4 Vanguard Market Liquidity Fund 0.167% 194,127,859 194,128 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 United States Treasury Note/Bond 1.375% 11/15/12 5,000 5,002 Total Temporary Cash Investments (Cost $199,130) Total Investments (100.2%) (Cost $24,370,948) Other Assets and Liabilities-Net (-0.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,014,000. 1 The fund invests a portion of its assets in Real Estate Investment Trusts through the use of swap contracts. After giving effect to swap investments, the fund's effective Real Estate Investment Trust and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $35,574,000 of collateral received for securities on loan. 5 Securities with a value of $49,000 have been segregated as collateral for open swap contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of REIT Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Real Estate Investment Trusts 28,140,026 — — Temporary Cash Investments 194,128 5,002 — Swap Contracts—Assets — 1,059 — Swap Contracts—Liabilities — (1,117) Total 28,334,154 4,944 — C. Swap Contracts: The fund enters into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. REIT Index Fund Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) ($000) CommonWealth REIT 8/7/13 GSI 30,416 (0.564%) 2 (834) Hospitality Propeties Trust 8/2/13 GSI 54,510 (0.565%) 2 (283) Senior Housing Properties Trust 8/9/13 GSI 68,262 (0.568%) 2 1,059 1 GSI—Goldman Sachs International. 2 Based on one-month London Interbank Offered Rate (LIBOR) as of the most recent payment date plus a 0.35% spread. D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan. 31, 2012 from Oct. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Acadia Realty Trust 51,097 23,972 4,200 1,411 83,288 Alexandria Real Estate Equities Inc. 255,999 64,812 22,064 5,353 289,905 American Campus Communities Inc. 169,885 142,374 15,263 1,360 309,680 Apartment Investment & Management Co. Class A 169,368 89,005 17,592 437 255,153 Ashford Hospitality Trust Inc. N/A 1 11,806 1,655 842 36,861 Associated Estates Realty Corp. 39,638 16,085 3,167 1,372 48,358 AvalonBay Communities Inc. 730,160 197,518 63,102 10,172 856,970 BioMed Realty Trust Inc. 163,067 41,405 13,988 3,539 195,417 Boston Properties Inc. 872,582 233,690 66,208 12,547 1,055,821 Brandywine Realty Trust 82,324 27,628 7,037 3,470 110,160 BRE Properties Inc. 221,085 57,667 16,420 3,547 245,861 Camden Property Trust 286,927 80,030 21,309 5,236 349,346 Campus Crest Communities Inc. 18,730 9,427 1,618 711 27,625 CapLease Inc. 15,361 3,816 1,465 262 21,568 CBL & Associates Properties Inc. 139,759 39,417 13,530 5,772 209,534 Cedar Realty Trust Inc. N/A 1 4,307 1,132 332 20,656 Chesapeake Lodging Trust 29,717 17,856 2,621 1,371 48,270 Cogdell Spencer Inc. 11,770 623 12,394 — — Colonial Properties Trust 100,689 26,095 8,029 1,858 119,756 Coresite Realty Corp. 22,717 8,271 1,825 690 31,625 Corporate Office Properties Trust 99,468 36,893 8,271 2,515 131,774 Cousins Properties Inc. 39,291 10,042 3,231 537 52,245 REIT Index Fund CubeSmart 73,791 21,848 6,375 1,446 101,765 DCT Industrial Trust Inc. 77,573 29,351 6,933 1,618 113,992 DiamondRock Hospitality Co. 100,713 37,978 8,492 2,316 105,634 Digital Realty Trust Inc. 401,986 203,560 35,630 15,042 489,816 Douglas Emmett Inc. 144,724 55,328 13,311 — 206,231 Duke Realty Corp. 193,225 61,872 15,202 2,565 255,789 DuPont Fabros Technology Inc. 90,899 23,143 6,926 1,667 89,946 EastGroup Properties Inc. 73,381 23,417 5,727 2,134 98,258 Education Realty Trust Inc. 55,041 29,565 5,360 200 77,313 Entertainment Properties Trust 118,450 29,923 9,865 4,548 137,985 Equity Lifestyle Properties Inc. 154,795 39,055 11,805 2,771 175,132 Equity Residential 1,007,899 263,156 79,379 8,338 1,144,233 Essex Property Trust Inc. 277,977 82,134 20,732 5,372 350,204 Excel Trust Inc. 21,309 15,065 1,796 940 34,240 Extra Space Storage Inc. 134,550 56,360 13,207 3,531 225,614 Federal Realty Investment Trust 338,666 96,315 29,778 7,696 456,917 FelCor Lodging Trust Inc. 25,751 7,235 2,463 — 34,420 First Industrial Realty Trust Inc. 53,925 24,144 5,349 — 82,643 First Potomac Realty Trust 42,540 9,191 2,554 1,255 40,236 Franklin Street Properties Corp. 42,644 11,820 3,662 1,723 56,453 Getty Realty Corp. N/A 1 6,287 2,043 421 32,423 Glimcher Realty Trust 59,069 37,383 5,939 544 98,630 HCP Inc. 976,956 367,543 70,731 21,790 1,330,119 Health Care REIT Inc. 619,795 403,226 58,346 15,384 1,005,221 Healthcare Realty Trust Inc. 93,613 37,540 8,764 1,723 133,944 Hersha Hospitality Trust Class A 47,394 21,147 4,285 467 54,073 Highwoods Properties Inc. 136,758 35,948 10,288 2,949 158,060 Home Properties Inc. 162,439 43,926 12,940 3,018 196,127 Host Hotels & Resorts Inc. 661,904 167,081 49,982 9,346 688,706 Inland Real Estate Corp. 43,369 10,558 3,404 1,756 48,235 Investors Real Estate Trust 34,434 10,763 2,389 581 48,093 Kilroy Realty Corp. 138,935 86,036 14,912 595 217,683 Kimco Realty Corp. 424,002 112,644 39,873 10,277 526,622 Kite Realty Group Trust 17,237 8,424 1,256 34 26,221 LaSalle Hotel Properties 131,385 35,540 12,514 2,732 135,920 Lexington Realty Trust 69,756 26,734 7,252 2,359 96,892 Liberty Property Trust 219,807 60,125 17,725 8,339 273,206 LTC Properties Inc. 55,337 14,146 4,710 2,163 66,543 Macerich Co. 408,910 109,781 36,415 3,188 500,952 Mack-Cali Realty Corp. 142,918 34,665 10,676 6,034 151,320 Medical Properties Trust Inc. 68,359 31,064 5,776 2,403 103,164 REIT Index Fund Mid-America Apartment Communities 135,528 50,233 10,460 3,445 175,631 Inc. Monmouth Real Estate Investment N/A 1 5,937 898 821 23,674 Corp. Class A National Health Investors Inc. N/A 1 17,011 5,811 2,687 83,600 National Retail Properties Inc. 159,430 48,319 13,599 6,424 224,773 Omega Healthcare Investors Inc. 122,651 34,838 9,302 5,485 160,912 Parkway Properties Inc. 12,200 3,273 956 183 N/A 2 Pebblebrook Hotel Trust 64,445 25,665 6,060 1,229 79,778 Pennsylvania REIT 37,104 10,983 3,478 1,529 58,240 Piedmont Office Realty Trust Inc. Class 182,718 42,798 15,010 4,879 203,846 A Post Properties Inc. 128,765 43,997 9,960 222 175,072 Prologis Inc. 830,882 223,894 75,589 16,802 1,046,655 PS Business Parks Inc. N/A 1 18,497 7,808 1,572 82,407 Public Storage N/A 1 293,406 98,001 29,588 1,339,734 Ramco-Gershenson Properties Trust 25,476 12,512 2,213 944 39,471 Realty Income Corp. 276,781 76,380 26,677 8,379 347,333 Regency Centers Corp. 212,068 59,404 21,031 3,216 286,307 Retail Opportunity Investments Corp. 32,989 9,020 2,172 1,043 42,249 RLJ Lodging Trust 97,453 24,806 8,199 2,950 113,422 Sabra Health Care REIT Inc. 29,943 8,871 2,780 2,094 54,570 Simon Property Group Inc. 2,276,966 688,769 181,682 45,318 3,058,554 SL Green Realty Corp. 358,736 117,456 29,247 4,093 451,118 Sovran Self Storage Inc. 73,570 24,446 6,686 1,587 111,096 Strategic Hotels & Resorts Inc. N/A 1 19,422 4,307 — 59,467 Summit Hotel Properties Inc. 14,567 11,187 917 562 22,952 Sun Communities Inc. 56,230 41,609 5,008 714 78,599 Sunstone Hotel Investors Inc. 62,766 29,730 6,391 — 88,833 Tanger Factory Outlet Centers 144,685 50,224 11,101 3,157 193,262 Taubman Centers Inc. 221,511 71,479 26,800 3,404 306,061 UDR Inc. 325,415 153,261 51,751 5,778 398,023 Universal Health Realty Income Trust 27,415 6,952 2,264 911 39,445 Ventas Inc. 958,394 264,947 77,015 31,115 1,234,198 Vornado Realty Trust 766,367 198,030 64,032 12,074 888,490 Washington REIT 112,317 26,619 8,569 3,100 113,017 Weingarten Realty Investors 159,043 43,667 14,841 5,038 206,098 Winthrop Realty Trust 20,230 4,607 1,398 862 21,579 19,388,495 433,804 26,477,314 1 Not applicable — At January 31, 2012, the issuer was not an affiliated company of the fund. 2 Not applicable — At October 31, 2012, the security was still held, but the issuer was no longer an affiliated company of the fund. REIT Index Fund E. At October 31, 2012, the cost of investment securities for tax purposes was $24,370,948,000. Net unrealized appreciation of investment securities for tax purposes was $3,968,208,000, consisting of unrealized gains of $4,677,597,000 on securities that had risen in value since their purchase and $709,389,000 in unrealized losses on securities that had fallen in value since their purchase. Dividend Growth Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Common Stocks (96.5%) Consumer Discretionary (14.7%) Target Corp. 5,342,462 340,582 McDonald's Corp. 2,830,370 245,676 Lowe's Cos. Inc. 7,394,399 239,431 Mattel Inc. 5,646,315 207,671 NIKE Inc. Class B 2,137,246 195,302 Omnicom Group Inc. 3,896,657 186,689 Walt Disney Co. 3,354,955 164,628 Comcast Corp. Class A 3,328,802 124,863 Consumer Staples (12.3%) PepsiCo Inc. 5,326,826 368,829 Procter & Gamble Co. 4,229,602 292,858 CVS Caremark Corp. 4,650,835 215,799 Colgate-Palmolive Co. 1,976,291 207,432 Wal-Mart Stores Inc. 2,634,129 197,612 Coca-Cola Co. 3,866,360 143,751 Energy (12.1%) Occidental Petroleum Corp. 4,699,935 371,107 Exxon Mobil Corp. 3,827,383 348,942 BG Group plc 14,211,337 263,862 Enbridge Inc. 5,470,132 217,547 Chevron Corp. 1,810,639 199,551 Financials (8.9%) ACE Ltd. 2,899,889 228,076 PNC Financial Services Group Inc. 3,806,659 221,509 Wells Fargo & Co. 5,788,342 195,009 Chubb Corp. 1,683,477 129,594 Marsh & McLennan Cos. Inc. 3,710,185 126,258 BlackRock Inc. 659,129 125,024 Health Care (17.4%) Johnson & Johnson 5,361,982 379,736 Medtronic Inc. 6,894,941 286,692 Roche Holding AG 1,465,134 282,222 Pfizer Inc. 10,496,477 261,047 Cardinal Health Inc. 6,340,477 260,784 Amgen Inc. 2,615,084 226,322 Teva Pharmaceutical Industries Ltd. ADR 4,087,400 165,213 UnitedHealth Group Inc. 2,696,830 151,022 Industrials (13.9%) United Parcel Service Inc. Class B 3,745,955 274,391 Lockheed Martin Corp. 2,524,566 236,476 General Dynamics Corp. 3,256,102 221,675 United Technologies Corp. 2,567,220 200,654 C.H. Robinson Worldwide Inc. 3,142,510 189,588 Honeywell International Inc. 3,026,962 185,371 Northrop Grumman Corp. 2,508,404 172,302 Emerson Electric Co. 2,735,235 132,468 Information Technology (12.4%) Automatic Data Processing Inc. 5,437,156 314,213 Microsoft Corp. 9,883,012 282,012 International Business Machines Corp. 1,331,332 258,984 Oracle Corp. 8,018,065 248,961 Accenture plc Class A 2,776,375 187,156 Western Union Co. 11,817,100 150,077 Materials (3.3%) Ecolab Inc. 3,021,226 210,277 Praxair Inc. 1,609,976 170,996 Utilities (1.5%) Dominion Resources Inc. 3,259,616 172,042 Total Common Stocks (Cost $9,517,325) Temporary Cash Investments (3.6%) Face Maturity Amount Coupon Date ($000) Repurchase Agreements (3.6%) Morgan Stanley & Co., Inc. (Dated 10/31/12, Repurchase Value $194,702,000, collateralized by Federal National Mortgage Assn., 3.000%-6.000%, 6/1/25-9/1/42) 0.350% 11/1/12 194,700 194,700 RBS Securities, Inc. (Dated 10/31/12, Repurchase Value $214,302,000, collateralized by U.S. Treasury Note/Bond, 0.750%, 6/30/17) 0.280% 11/1/12 214,300 214,300 Total Temporary Cash Investments (Cost $409,000) Total Investments (100.1%) (Cost $9,926,325) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, Dividend Growth Fund and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,632,199 546,084 — Temporary Cash Investments — 409,000 — Total 10,632,199 955,084 — E. At October 31, 2012, the cost of investment securities for tax purposes was $9,926,325,000. Net unrealized appreciation of investment securities for tax purposes was $1,660,958,000, consisting of unrealized gains of $1,807,633,000 on securities that had risen in value since their purchase and $146,675,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Appreciation Index Fund Schedule of Investments As of October 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.7%) McDonald's Corp. 5,453,109 473,330 Target Corp. 5,212,625 332,305 Lowe's Cos. Inc. 9,175,304 297,096 NIKE Inc. Class B 2,694,765 246,248 TJX Cos. Inc. 5,556,496 231,317 VF Corp. 804,667 125,914 McGraw-Hill Cos. Inc. 2,162,195 119,526 Ross Stores Inc. 1,596,788 97,324 Genuine Parts Co. 1,126,087 70,470 Family Dollar Stores Inc. 925,604 61,053 Polaris Industries Inc. 478,452 40,429 John Wiley & Sons Inc. Class A 370,704 16,081 Matthews International Corp. Class A 211,912 6,097 NACCO Industries Inc. Class A 48,905 2,477 Consumer Staples (24.8%) Wal-Mart Stores Inc. 9,037,791 678,015 Coca-Cola Co. 16,065,564 597,318 Procter & Gamble Co. 8,469,050 586,397 PepsiCo Inc. 8,328,181 576,643 Colgate-Palmolive Co. 3,845,489 403,622 Walgreen Co. 6,481,278 228,335 Archer-Daniels-Midland Co. 4,857,256 130,369 JM Smucker Co. 830,576 71,131 Brown-Forman Corp. Class B 954,129 61,121 Hormel Foods Corp. 1,996,466 58,956 McCormick & Co. Inc. 897,692 55,316 Church & Dwight Co. Inc. 1,076,805 54,659 Nu Skin Enterprises Inc. Class A 472,515 22,364 Lancaster Colony Corp. 205,010 14,921 Casey's General Stores Inc. 279,787 14,423 ^ Tootsie Roll Industries Inc. 280,086 7,464 Sanderson Farms Inc. 164,089 7,432 Energy (10.5%) Exxon Mobil Corp. 6,293,473 573,776 Chevron Corp. 5,144,255 566,948 EOG Resources Inc. 1,905,972 222,027 Murphy Oil Corp. 1,344,342 80,661 Helmerich & Payne Inc. 786,140 37,577 Energen Corp. 516,349 24,088 ^ CARBO Ceramics Inc. 169,567 12,539 Financials (6.3%) Franklin Resources Inc. 1,569,118 200,533 Aflac Inc. 3,192,770 158,936 Chubb Corp. 2,059,900 158,571 T. Rowe Price Group Inc. 1,816,385 117,956 WR Berkley Corp. 1,017,499 39,571 HCC Insurance Holdings Inc. 782,517 27,889 SEI Investments Co. 1,255,257 27,465 Brown & Brown Inc. 1,065,057 27,212 Commerce Bancshares Inc. 634,350 24,156 Erie Indemnity Co. Class A 378,008 23,520 Eaton Vance Corp. 787,039 22,147 Prosperity Bancshares Inc. 399,748 16,733 UMB Financial Corp. 281,527 12,536 StanCorp Financial Group Inc. 315,894 10,851 RLI Corp. 157,219 10,719 Westamerica Bancorporation 210,145 9,272 Bank of the Ozarks Inc. 262,116 8,582 Bancfirst Corp. 106,421 4,678 1st Source Corp. 183,140 4,068 First Financial Corp. 96,903 2,964 Republic Bancorp Inc. 132,412 2,863 Southside Bancshares Inc. 133,455 2,724 Health Care (5.4%) Medtronic Inc. 7,758,308 322,590 Stryker Corp. 2,737,324 143,983 Becton Dickinson and Co. 1,562,930 118,283 Cardinal Health Inc. 2,538,272 104,399 CR Bard Inc. 619,056 59,547 West Pharmaceutical Services Inc. 243,831 13,135 Owens & Minor Inc. 452,613 12,886 Industrials (21.0%) United Technologies Corp. 6,547,941 511,787 3M Co. 5,084,606 445,412 Caterpillar Inc. 4,185,475 354,970 Emerson Electric Co. 5,233,784 253,472 Illinois Tool Works Inc. 3,327,297 204,063 General Dynamics Corp. 2,504,465 170,504 Norfolk Southern Corp. 2,449,829 150,297 WW Grainger Inc. 489,556 98,601 Fastenal Co. 2,123,147 94,905 Stanley Black & Decker Inc. 1,225,641 84,937 Parker Hannifin Corp. 1,071,567 84,289 Dover Corp. 1,364,106 79,418 C.H. Robinson Worldwide Inc. 1,276,026 76,983 Roper Industries Inc. 676,113 73,811 Expeditors International of Washington Inc. 1,492,214 54,630 Cintas Corp. 913,586 38,197 Donaldson Co. Inc. 1,081,966 34,915 Pentair Ltd. 673,935 28,467 Nordson Corp. 450,359 26,585 Valmont Industries Inc. 178,939 24,175 Carlisle Cos. Inc. 431,688 23,980 Graco Inc. 427,789 20,560 AO Smith Corp. 289,684 17,604 CLARCOR Inc. 366,327 16,573 Brady Corp. Class A 348,925 10,733 Mine Safety Appliances Co. 266,536 10,288 Franklin Electric Co. Inc. 156,735 9,081 ABM Industries Inc. 384,504 7,306 Raven Industries Inc. 260,974 7,122 Tennant Co. 144,639 5,412 McGrath RentCorp 174,182 4,574 Gorman-Rupp Co. 138,787 3,747 † Hyster-Yale Materials Handling Inc. Class B 48,345 1,986 Information Technology (6.4%) International Business Machines Corp. 2,897,700 563,690 Automatic Data Processing Inc. 3,538,853 204,510 Linear Technology Corp. 1,567,088 48,987 Harris Corp. 815,331 37,326 FactSet Research Systems Inc. 325,461 29,470 Jack Henry & Associates Inc. 652,884 24,810 Badger Meter Inc. 104,394 4,472 Cass Information Systems Inc. 77,485 3,252 Materials (8.9%) Monsanto Co. 3,568,238 307,118 Praxair Inc. 2,221,713 235,968 Ecolab Inc. 2,184,263 152,025 PPG Industries Inc. 1,109,295 129,876 Air Products & Chemicals Inc. 1,515,706 117,513 Sherwin-Williams Co. 740,295 105,551 Sigma-Aldrich Corp. 846,205 59,353 Valspar Corp. 659,937 36,976 Royal Gold Inc. 412,165 36,303 Albemarle Corp. 577,947 31,851 Aptargroup Inc. 507,776 26,039 Bemis Co. Inc. 784,344 25,923 HB Fuller Co. 317,683 9,658 Stepan Co. 74,908 7,176 Telecommunication Services (0.1%) Telephone & Data Systems Inc. 341,647 8,497 Atlantic Tele-Network Inc. 127,120 5,268 Utilities (1.9%) Northeast Utilities 2,492,549 97,957 National Fuel Gas Co. 694,762 36,614 MDU Resources Group Inc. 1,432,676 31,132 Questar Corp. 1,369,588 27,720 Aqua America Inc. 1,066,092 27,068 New Jersey Resources Corp. 322,986 14,360 South Jersey Industries Inc. 235,492 11,914 MGE Energy Inc. 185,073 9,742 American States Water Co. 139,071 6,122 SJW Corp. 144,965 3,514 Total Common Stocks (Cost $12,624,721) Coupon Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $6,848) 0.167% 6,848,000 6,848 Total Investments (100.0%) (Cost $12,631,569) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,590,000. † Non-income producing security - new issue that has not paid a dividend as of October 31, 2012. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $6,848,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,399,691 1,986 — Temporary Cash Investments 6,848 — — Total 14,406,539 1,986 — C. At October 31, 2012, the cost of investment securities for tax purposes was $12,631,569,000. Net unrealized appreciation of investment securities for tax purposes was $1,776,956,000, consisting of unrealized gains of $1,935,283,000 on securities that had risen in value since their purchase and $158,327,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 19, 2012 VANGUARD SPECIALIZED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: December 19, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
